Citation Nr: 0819778	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for a 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7 and 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Effective for claims pending before VA on or 
after May 30, 2008, the requirement that VA request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claims was eliminated from 38 C.F.R. 
§ 3.159.  See 73 Fed. Reg. 23353 (April 30, 2008). 

In addition, the Court held recently that, for a claim 
seeking increased compensation for an already service-
connected disability, 38 U.S.C.A. § 5103(a) requires that VA 
notify the claimant that he/she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life in 
order to substantiate the claim.  Vazquez-Flores, 22 Vet. 
App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, although notice was provided to the veteran in February 
2006, that notice does not comply with all of the notice 
requirements set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Thus the duty to notify was not satisfied 
prior to the initial adjudication of the veteran's claim for 
an increased disability rating.

Although any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, VA can avoid reversal by showing that the error 
did not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake.

In this case, the Board finds that any errors in the notice 
provided to the veteran has not affected the essential 
fairness of the adjudication of the veteran's claim.  The 
veteran was advised in the February 2006 notice that he must 
provide evidence demonstrating a worsening or increase in the 
severity of his disability, and that such information could 
include different types of medical and lay evidence such as 
statements from his doctors, including physical and clinical 
findings and the results of any laboratory tests or x-rays; 
his own statements completely describing his symptoms, their 
frequency and severity and other involvement, extension and 
additional disablement caused by the disability; and 
statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
his disability has become worse.  He was also advised to 
identify any recent VA treatment.  In addition, he was 
notified that it was his responsibility to support the claim 
with appropriate evidence.  

Furthermore, the veteran demonstrated actual knowledge of 
what he needed to show in order to be entitled to a higher 
disability rating, especially that he must show the effect on 
his employment and daily life.  In response to the February 
2006 notice letter, the veteran identified treatment received 
at the VA Medical Center for his service-connected 
generalized anxiety disorder, indicating he understood what 
type of evidence to submit in support of his claim.  In 
addition, the veteran underwent a VA examination in March 
2006 at which he reported his symptoms and their severity as 
well as his social and occupational history and present 
functioning.  For example, he reported being able to perform 
his activities of daily living well and enjoying his 
sculpture and jewelry, reading, watching television and 
visiting people in his condominium where he lives.  
Occupationally, he has been retired since the age of 65 due 
to some difficulty with a right knee disorder.

Finally, in his Substantive Appeal the veteran stated that he 
cannot work because of his anxiety and that he has difficulty 
maintaining his day to day activities.  Thus the veteran's 
statements show that he has actual knowledge of the 
information and evidence needed to establish entitlement to a 
higher disability rating for his service-connected 
generalized anxiety disorder (in other words, a showing of a 
worsening of his condition and how it has affected his 
employment and daily life).  

Finally, the veteran was provided notice in March 2006 that 
disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disability as 
published in the Code of Regulations, that disability ratings 
may be assigned at other levels, and that the nature and 
symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

For these reasons, the Board finds that he is not prejudiced 
by the adjudication of his claim at this time.  The veteran 
either had actual knowledge or a reasonable person could be 
expected to understand what was needed.  Thus, even assuming 
a notice error, the Board finds the error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  Further, the 
Board finds that the post-adjudicatory correspondence and 
adjudicatory process render any notice deficiencies 
nonprejudicial because he was provided notice of the missing 
elements and subsequent adjudication.  For example, the 
veteran was provided the rating criteria related to his 
service-connected generalized anxiety disorder in the 
February 2007 Statement of the Case.  Finally, the veteran is 
not a stranger to the process of seeking an increased 
disability rating as he has previously sought and was granted 
an increased disability rating in 2003.  Thus, the Board 
finds that any error in the notice provided to the veteran on 
his claim for an increased disability rating has not affected 
the essential fairness of the adjudication.  

As to VA's duty to assist, the RO attempted to obtain all 
medical records identified by the veteran.  The veteran 
identified only receiving treatment at VA for his service-
connected generalized anxiety disorder.  VA outpatient 
records are in the file for treatment from November 2004 
through January 2007.  He was notified in the rating decision 
and Statement of the Case of what evidence had been obtained 
and considered.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded a VA examination 
in March 2006.  The Board notes that, although the veteran 
reported in his substantive appeal that his condition has 
increased in severity, he does not report that the condition 
has worsened since he was last examined.  Thus his statement 
is taken as a continuation of his argument that his service-
connected disability has worsened and should be evaluated 
greater than 10 percent, and a remand is not required for a 
new VA examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's service-connected generalized anxiety disorder 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 9400.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  As such, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The current 10 percent disability rating requires a showing 
of:

Occupation and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating requires a showing 
of:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less oftent), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

The medical evidence shows that, in January 2006, the veteran 
complained to his primary care doctor that there was a strong 
anxiety component to his episodes of shortness of breath 
caused by chronic obstructive pulmonary disease.  The doctor 
noted that the veteran has had a longstanding underlying 
generalized anxiety disorder, and he accepted referral to the 
Mental Health Clinic.

The veteran was initially assessed in February 2006 and was 
offered medication for treatment, but he refused it saying he 
had previously taken medication that made him feel "out of 
it."  Thus he preferred no medications.  He was reassessed 
in April 2006 for psychotherapy and possible referral to 
geriatric psychiatry support group.  At that time, he again 
refused medication for treatment of his anxiety.  He denied 
suicidal and homicidal ideation, auditory or visual 
hallucinations, alcohol use, depression, anhedonia, poor 
appetite, sleep disturbance or low energy level.  Rather he 
reported his main problem is with anxiety which is 
complicated by episodes of shortness of breath.  On mental 
status examination, the veteran was fully alert and oriented.  
He was polite and cooperative.  His speech was fluent and 
articulate.  His affect was initially anxious but, at the end 
of the interview, he reported feeling very calm and without 
anxiety.  His thought process was goal directed, and content 
was not delusional.  He was not responding to any internal 
stimuli.  He was not depressed, suicidal or homicidal.  His 
judgment and insight were good.  The assessment was 
generalized anxiety disorder.  A GAF score of 65 was 
assigned.

The VA treatment records indicate that the veteran continued 
to receive individual psychotherapy for his anxiety through 
September 2006.  He also joined the Geriatric Psychiatry 
Support Group.  As the veteran refused medication, the goals 
of psychotherapy were to help the veteran control his 
symptoms by increasing his coping skills and teaching him 
relaxation techniques.  The veteran continued to report mild 
anxiety symptoms.  He denied depression or panic attacks.  He 
did not report having any family problems, but did appear to 
have some difficulties socializing as shown by the veteran's 
positive response during therapy to his anxiety decreasing 
due to social interaction and having someone listen to him.  
He was encouraged to do additional social activities that 
would relate to his interests, such as taking a sculpting 
class.  He also had some problems with his speech in that he 
would easily go off on a tangent, but was quick to respond to 
redirection.

The veteran's last therapy session was in August 2006.  At 
that time, he was well-groomed and neatly dressed.  His 
speech was average in rate and volume.  His thinking was 
clear, coherent and logical.  His affect was broad in range 
and predominantly upbeat.  His mood was generally euthymic 
with occasional episodes of mild anxiety lasting several 
minutes.  However, the veteran reported feeling "not too 
good" due to aches and pains related to arthritis as well as 
limitations on physical activities associated with emphysema 
(i.e., chronic obstructive pulmonary disease).  He reported 
continuing difficulties with anxiety.  The doctor had the 
veteran take the Beck Anxiety Inventory (BAI).  The score was 
between 12 and 13 reflecting mild to moderate anxiety.  

Additionally, the veteran underwent a VA examination in March 
2006.  At that time, he did not report currently treatment 
for his anxiety.  He referred having anxiety from "time to 
time," without panic attacks.  He denied difficulty falling 
asleep, but said that he occasionally awakens during the 
night with some uneasiness and dreams, which he associated 
with anxiety.  He denied symptoms of major depression or 
psychosis.  He reported having been married for 60 years and 
having four children and three grandchildren.  He described 
having a positive relationship with his wife.  Although he 
used to abuse alcohol, he reported his last use as five years 
before.  There was no history of drug abuse otherwise.  
Occupationally, the veteran worked in photography and radio 
and television electronics until his retirement at the age of 
65 secondary to a right knee disability.  

He reported doing his activities of daily living well and 
spending his time enjoying his sculpture and jewelry.  He 
also reported enjoying reading and watching television, and 
visiting with people around the condominium where he lives.  
He did not describe dissatisfaction at not having very close 
friends and seemed to enjoy life.  

On mental status examination, the veteran presented as a 
casually-dressed, clean, alert individual who was well 
oriented times four.  He spoke in a normal tone with 
pressure, sometimes faster than normal.  It appeared 
sometimes that it was difficult for him to control his 
thoughts, and he needed to talk quite a bit.  He made good 
eye contact and interacted appropriately.  He appeared to be 
an intelligent individual.  His thought content did not 
reveal psychotic symptoms.  There was no suicidal or 
homicidal thinking.  His mood was described as having aspects 
of anxiety with occasional depressed feelings.  His affect 
was appropriate.  He was a bright, pleasant individual who 
was very expressive with some anxiety.  Cognitive functions, 
insight and judgment were intact.  

The impression was that the veteran suffers from mild to 
moderate symptoms of anxiety that cause him to have moderate 
difficulty socially.  He is not employed, so there is no 
current occupational limitation, However, if he were to 
consider employment, the examiner stated that it appears 
there would be no more than mild limitations occupationally, 
if any.  The diagnosis was generalized anxiety disorder.  A 
GAF score of 60 was assigned.

The Board finds that, based upon the above evidence, the 
veteran's overall disability picture more nearly approximates 
the criteria for a 30 percent disability rating.  The veteran 
clearly has episodes of anxiety sometimes exacerbated by 
shortness of breath, which triggers more anxiety.  Although 
he has no symptoms of major depression, he does report 
occasional depressed feelings in addition to anxiety.  In 
addition, although it appears he has a good relationship with 
his family, he has not reported having any close personal 
friendships and seems to have difficulties socially.  

Furthermore, the GAF scores assigned of 60 and 65 are 
consistent with the veteran having mild to moderate symptoms.  
A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and has some meaningful 
relationships.  The veteran's GAF scores are, therefore, 
consistent with the criteria for a 30 percent disability 
rating.  

A disability rating higher than 30 percent is not, however, 
warranted because the evidence fails to establish that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran's affect has generally been described as appropriate, 
even broad and upbeat.  His speech, although appearing 
somewhat pressured at the VA examination, is seen as 
generally normal in the treatment records.  Furthermore, 
there is no evidence that the veteran has panic attacks 
despite his comment in his substantive appeal that he has 
anxiety attacks up to 10 times a week.  Rather, the medical 
evidence clearly shows the veteran denying panic attacks.  
There is also no evidence that the veteran's cognitive 
functioning has been impaired.  He can understand complex 
commands, his memory is good, his judgment is fair, and his 
thinking is intact.  Finally, although there is evidence the 
veteran has moderate difficulties socially (having no close 
friends), there is no evidence that he has difficulty in 
establishing and maintaining effective relationships.  He 
clearly has been able to maintain effective family 
relationships and, although he does not report having any 
close friends, he does not seem to be distressed by this.  In 
fact, the VA examiner noted that he appears to enjoy life.  
As such, the disability picture fails to approximate the 
criteria for a 50 percent rating.

Finally, the Board finds that there is no showing that the 
veteran's disability reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  His condition is not productive of marked 
interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 30 percent for a 
generalized anxiety disorder is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


